Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
33. (Currently Amended) The method of assembly assembling a mounting bracket assembly for a junction box set forth in claim 31, wherein said inserting the at least one mounting fastener through the opening in the box plate is performed after said inserting at least one mounting fastener through the aligned fastener and mounting openings.  
34. (Currently Amended) The method of assembly assembling a mounting bracket assembly for a junction box set forth in claim 31, wherein said inserting the at least one mounting fastener through the opening in the box plate is performed before said inserting at least one mounting fastener through the aligned fastener and mounting openings.
35. (Currently Amended) The method of assembling a mounting bracket assembly for a junction box set forth in claim 31, further comprising: attaching a left stud mounting flange of the mounting bracket to a left stud; and attaching a right stud mounting flange of the mounting bracket to a right stud.
ALLOWABLE SUBJECT MATTER
 Claims 21-31 and 33-37 are allowed over prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848